NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                      2007-7183


                                MICHAEL L. O’LEARY,

                                                            Claimant-Appellant,

                                           v.

                JAMES B. PEAKE, M.D., Secretary of Veterans Affairs,

                                                            Respondent-Appellee.


      Kenneth M. Carpenter, Carpenter, Chartered, of Topeka, Kansas, argued for
claimant-appellant.

       Kenneth S. Kessler, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent-
appellee. With him on the brief were Jeanne E. Davidson, Director, and Mark A.
Melnick, Assistant Director. Of counsel on the brief was Michael J. Timinski, Deputy
Assistant General Counsel, Office of General Counsel, United States Department of
Veterans Affairs, of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge Alan G. Lance, Sr.
                       NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                         2007-7183


                                   MICHAEL L. O'LEARY,

                                                        Claimant-Appellant,

                                             v.

                 JAMES B. PEAKE, M.D., Secretary of Veterans Affairs,
                                                        Respondent-Appellee.



                                     Judgment
ON APPEAL from the            United States Court of Appeals for Veterans Claims

In CASE NO(S).                04-1722.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (RADER, SCHALL, Circuit Judges, and ZOBEL, District Judge*).


                              AFFIRMED. See Fed. Cir. R. 36.



                                           ENTERED BY ORDER OF THE COURT



DATED        April 14, 2008                        / s / Jan Horbaly
                                                                   Jan Horbaly, Clerk




* Honorable Rya W. Zobel, District Judge, United States District Court for the District of
Massachusetts, sitting by designation.